COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Mary Ann Orr and Charlotte Orr v. Lucy Ann Walker

Appellate case number:    01-13-00586-CV

Trial court case number: 22612

Trial court:              1A District Court of Tyler County

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court


Panel consists of Justices Jennings, Higley, and Sharp.


Date: August 14, 2014